Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-8951 M.D.C. HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 84-0622967 (State or other jurisdiction (I.R.S. employer of incorporation or organization) identification no.) 4350 South Monaco Street, Suite 500 Denver, Colorado (Zip code) (Address of principal executive offices) (303) 773-1100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ☒ AcceleratedFiler ☐ Non-Accelerated Filer ☐ (Do not check if a smaller reporting company) SmallerReportingCompany ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ As of August 1, 2016,49,033,981 shares of M.D.C. Holdings, Inc. common stock were outstanding. Table Of Contents M.D.C. HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2016 INDEX Page No. PartI. Financial Information: Item1. Unaudited Consolidated Financial Statements: Consolidated Balance Sheets at June 30, 2016 and December 31, 2015 1 Consolidated Statements of Operations and Comprehensive Income for the three and six months endedJune 30, 2016 and 2015 2 Consolidated Statements of Cash Flows for the six months endedJune 30, 2016and 2015 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 41 Part II. Other Information: Item 1. Legal Proceedings 42 Item1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 Signature 44 (i) Table Of Contents PART I ITEM 1.Unaudited Consolidated Financial Statements M.D.C. HOLDINGS, INC. Consolidated Balance Sheets . June 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 49,008,835 and 48,888,424 issued and outstanding at June 30, 2016 and December 31, 2015, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 1 - Table Of Contents M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 571,195 $ 461,708 $ 965,615 $ 838,717 Land sale revenues 316 - 2,640 910 Total home and land sale revenues 571,511 461,708 968,255 839,627 Home cost of sales ) Land cost of sales ) - ) ) Inventory impairments ) - ) ) Total cost of sales ) Gross margin 93,859 76,689 158,914 134,491 Selling, general and administrative expenses ) Interest and other income 2,553 2,720 3,489 4,574 Other expense ) Other-than-temporary impairment of marketable securities ) - ) - Homebuilding pretax income 31,406 23,573 40,062 31,563 Financial Services: Revenues 15,823 11,420 26,840 22,011 Expenses ) Interest and other income 772 1,096 1,613 2,000 Financial services pretax income 9,052 8,309 14,669 13,645 Income before income taxes 40,458 31,882 54,731 45,208 Provision for income taxes ) Net income $ 26,913 $ 19,998 $ 36,476 $ 28,418 Other comprehensive income (loss) related to available for sale securities, net of tax 895 ) 2,843 948 Comprehensive income $ 27,808 $ 19,638 $ 39,319 $ 29,366 Earnings per share: Basic $ 0.55 $ 0.41 $ 0.74 $ 0.58 Diluted $ 0.55 $ 0.41 $ 0.74 $ 0.58 Weighted average common shares outstanding Basic 48,851,350 48,768,021 48,839,660 48,741,476 Diluted 48,861,742 49,005,037 48,848,914 48,954,059 Dividends declared per share $ 0.25 $ 0.25 $ 0.50 $ 0.50 The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 2 - Table Of Contents M.D.C. HOLDINGS, INC. Consolidated Statements of Cash Flows Six Months Ended June 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 36,476 $ 28,418 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 6,163 2,591 Depreciation and amortization 2,367 2,092 Inventory impairments 1,600 350 Other-than-temporary impairment of marketable securities 719 - Gain on sale of marketable securities ) ) Amortization of discount / premiums on marketable debt securities, net - 100 Deferred income tax expense 7,873 16,267 Net changes in assets and liabilities: Restricted cash ) ) Trade and other receivables ) ) Mortgage loans held-for-sale ) 8,664 Housing completed or under construction ) ) Land and land under development 122,701 36,919 Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities 19,517 ) Net cash provided by (used in) operating activities ) 44,509 Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities - 1,510 Sales of marketable securities 50,765 50,179 Purchases of property and equipment ) ) Net cash provided by investing activities 32,222 16,589 Financing Activities: Advances (payments) on mortgage repurchase facility, net 4,686 ) Dividend payments ) ) Proceeds from exercise of stock options - 612 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) 26,463 Cash and cash equivalents: Beginning of period 180,988 153,825 End of period $ 171,306 $ 180,288 The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 3 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 1.Basis of Presentation The Unaudited Consolidated Financial Statements of M.D.C. Holdings, Inc. ("MDC," “the Company," “we,” “us,” or “our” which refers to M.D.C. Holdings, Inc. and its subsidiaries) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). Accordingly, they do not include all information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements. These statements reflect all normal and recurring adjustments which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows of MDC at June 30, 2016 and for all periods presented. These statements should be read in conjunction with MDC’s Consolidated Financial Statements and Notes thereto included in MDC’s Annual Report on Form 10-K for the year ended December 31, 2015. 2
